 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       LAKEITH L. MCCOY,                              No. 1:15-cv-00768-DAD-HBK (PC)
12                        Plaintiff,
13             v.                                       ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS
14       A. HOLGUIN, et al.,
                                                        (Doc. Nos. 145, 146)
15                        Defendants.
16

17            Plaintiff LaKeith McCoy is proceeding in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983.1 This action was referred to a United States Magistrate Judge

19   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20            On April 9, 2021, the assigned magistrate judge issued findings and recommendations

21   recommending that plaintiff’s motion for emergency injunctive relief (Doc. No. 145) be denied.

22   (Doc. No. 146.) The findings and recommendations were served on plaintiff and contained notice

23   that objections were to be filed within thirty (30) days. (Id. at 5–6.) No objections have been

24   filed, and the deadline to do so has now passed.

25
     1
26      Plaintiff was also proceeding pro se at the time his motion for emergency injunctive relief was
     filed. On March 29, 2021, plaintiff filed a motion for the appointment of counsel. (Doc. No.
27   144.) On April 22, 2021, the magistrate judge granted that motion and appointed counsel on
     behalf of plaintiff for the limited purpose of trial and the May 17, 2021 trial setting hearing.
28   (Doc. No. 148.)
                                                          1
 1          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court has conducted a

 2   de novo review of the case. Having carefully reviewed the entire file, the court finds the findings

 3   and recommendations to be supported by the record and by proper analysis.

 4          Accordingly,

 5          1.      The findings and recommendations issued on April 9, 2021 (Doc. No. 146) are

 6                  adopted in full; and

 7          2.      Plaintiff’s motion for emergency injunctive relief (Doc. No. 145) is denied.

 8   IT IS SO ORDERED.
 9
        Dated:     May 17, 2021
10                                                     UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
